DETAILED ACTION
Claims 1-24 are pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a continuation of 16/747881 filed on 01/21/2020 became US. Patent 11,102,041;  a continuation of 16/445,403 filed on 06/19/2019 became US. Patent 10,581,658; a Continuation of U.S. Patent Application 16/354696 filed 15 March 2019, which is a Continuation of U.S. Patent Application No. 15/047190 filed 18 February 2016, now U.S. Patent No. 10263820, which is a Continuation of U. S. Patent Application No. 12/672,324, filed 5 February 2010, now U.S. Patent No. 9300495, which is the National Stage of International Application No. PCT/EP2008/057559, filed 16 June 2008, which claims the benefit of U.S. Provisional Application 60/954,734, filed 8 August 2007.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 06/19/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Examiner’s Note

The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring one thing to the Applicant's attention. First, file terminal disclaimer to overcome double patenting issue (as described below). The Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13 and 19 of U.S. Patent No. 9,300,495. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the referenced U.S Patent since the referenced U.S. Patent and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #:
17/215737 (737’)
US Patent  #11,102,041 (041’)
US Patent #10,581,658 (658’)
US Patent # 10,263,820 (820’)
US Patent # 9,300495
 (495’)
1. A method of configuring uplink sounding transmissions, implemented by a base station in a wireless communication network, the method comprising:
1. A method of 
configuring uplink sounding transmissions by mobile terminals in a wireless communication network, the method comprising:
1. A method of 
configuring uplink sounding transmissions by mobile terminals in a wireless communication network, the method comprising:
  1. A method of configuring uplink sounding transmissions by mobile terminals in a wireless communication network, the method comprising: 
1. A method of 
configuring uplink sounding transmissions by mobile terminals in a wireless communication network, the method comprising:

determining multiple different sets of configuration parameters for uplink sounding signal transmissions for a mobile terminal, each of the multiple different sets of configuration parameters comprising frequency-domain and time-domain parameters, wherein each of the time-domain parameters indicates: a time offset, in number of subframes, of a sounding signal; and a period, in number of subframes, of the sounding signal; and 
determining multiple different sets of configuration parameters for uplink sounding signal transmissions for a given mobile terminal, each of the multiple different sets of configuration parameters comprising frequency-domain and time-domain parameters, where the time-domain parameters comprise: a time offset, in number of subframes, of a sounding signal; and/or a position of the sounding signal within the subframe; and 
determining multiple different sets of configuration parameters for uplink sounding signal transmissions for a given mobile terminal, each of the multiple different sets of configuration parameters comprising frequency-domain and time-domain parameters, where the time-domain parameters comprise: a time offset, in number of subframes, of a sounding signal; and/or a position of the sounding signal within the subframe; and/or the period, in number of subframes, of the sounding signal; and 
determining multiple different sets of configuration parameters for uplink sounding signal transmissions for a given mobile terminal, each of the multiple different sets of configuration parameters comprising frequency-domain and/or time-domain parameters; and
determining a first set of configuration parameters for sounding signal transmissions for a given mobile terminal to perform channel estimation;
determining a second set of configuration parameters for sounding signal transmissions for the given mobile terminal to perform timing estimation; and

transmitting information representing the multiple different sets of configuration parameters to the mobile terminal, thereby enabling the mobile terminal to generate different sounding signals.
transmitting the multiple different sets of configuration parameters to the mobile terminal, thereby enabling the mobile terminal to generate different sounding signals.
transmitting the multiple different sets of configuration parameters to the mobile terminal, thereby enabling the mobile terminal to generate different sounding signals.
transmitting the multiple different sets of configuration parameters to the mobile terminal, thereby enabling the mobile terminal to generate different sounding signals used by the wireless communication network to estimate different properties associated with at least one of uplink signals and uplink channels.
transmitting the first and the second sets of configuration parameters to the mobile terminal, thereby enabling the mobile terminal to determine a set of configuration parameters among the first and the second sets of configuration parameters and to generate different sounding signals for the channel estimation and timing estimation purposes.



Although the conflict claims are not identical, they are not patentably distinct from each other because 737’ discloses the method of configuring uplink sounding transmissions, implemented by a base station in a wireless communication network, the method comprising: 
	determining multiple different sets of configuration parameters for sounding signal transmissions for a mobile terminal;
where the time-domain parameters comprise: a time offset, in number of subframes, of the sounding reference signal; and a period, in a number of subframe, of the sounding reference signal; and
transmitting information representing the multiple different sets of configuration parameters to the mobile terminal, thereby enabling the mobile terminal to generate different sounding signals.
737’ does not discloses the phrase “and/or the period, in number of subframes, of the sounding signal” in the instant application. However, it would have been obvious to one or ordinary skill in the art to determine “a time offset, in number of subframes, of the sounding reference signal; and a period, in a number of subframe, of the sounding reference signal“ in the U.S. Patent #11,102,041 (041’). Therefore, they are not patentably distinct from each other.
Regarding claims 7, 13 and 19 are rejected for the same reasons as claim 1 described above corresponding to patented claims 7, 13 and 19 of Patent #11,102,041, corresponding to patented claims 7, 13 and 19 of Patent #10,581,658, claims 7, 13 and 19 of Patent #10, 263,820 and claims 7, 13 and 19 US #9,300,495.Therefore, this is Non-Provisional nonstatutory obviousness-type double patenting rejection because the conflicting claims in the U.S Patents.
Since the dependent claims 2-6, 8-12, 14-18, 20-24 that corresponding depend own independent claims also rejected for the same reason as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "should be used" in line 3 it is unclear if the feature following the phrase "should be" is an required feature of the invention since the phrase "should be" makes optional but does not require the feature. Similar issue exists in claim 10 line 3. Since dependent claims 5-6 and 11-12 that corresponding depend on claim 4 or 10 include the same limitation they are rejected for the same reason as described hereinabove.



Allowable Subject Matter
10.	Claims 1-24 are allowed when overcome the double patenting rejection and U.S.S. 112 rejection as described hereinabove.
11.	The following is an examiner’s statement of reason for allowance: An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art found is as follows: 
Seong et al. (US 2010/0220614 A1), which discloses performing channel sounding in a frequency division duplex (FDD) system in which an uplink frame and a downlink frame use different frequency bands includes dividing a transmission bandwidth with respect to the uplink frame into a plurality of sounding zones, allocating at least one of the plurality of sounding zones to a user equipment and receiving a sounding signal from the user equipment through the allocated sounding zone. Inter-cell interference can be mitigated and overhead due to transmission of the sounding signal can be reduced. Teo does not explicitly teaches multiple different set of configuration parameters for uplink sounding signal transmission for a given mobile terminal, each of multiple different set of configuration parameters comprising frequency-domain and time-domain parameter and enabling the mobile terminal to generate different sounding signals.
None of these references, take alone or in combination, teaches the claims as, multiple different set of configuration parameters for uplink sounding signal transmission for a given mobile terminal, each of multiple different set of configuration parameters comprising frequency-domain and time-domain parameter and enabling the mobile terminal to generate different sounding signals in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


May 19, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478